COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH


                                       NO. 2-08-226-CR


TERRY HORNER                                                                APPELLANT

                                              V.

THE STATE OF TEXAS                                                              STATE

                                          ------------

            FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                             MEMORANDUM OPINION 1

                                          ------------

       Appellant Terry Horner waived his right to a jury trial, entered an open

plea   of     guilty   to   criminal    mischief—$1,500   or   more   but    less   than

$20,000 2 —and pleaded true to two enhancement paragraphs. Horner now

appeals his conviction and twelve-year sentence. We will affirm.




       1
           … See Tex. R. App. P. 47.4.
       2
           … See Tex. Penal Code Ann. § 28.03(b)(4)(A) (Vernon 2007).
      Horner’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the brief, counsel avers

that, in his professional opinion, the appeal is frivolous. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). We gave Horner the

opportunity to file a pro se brief, and he has not filed one. The State also has

not filed a brief.

      As the reviewing court, we must conduct an independent evaluation of

the record to determine whether counsel is correct in determining that the

appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth

1995, no pet.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

Horner entered an open plea of guilty, our independent review for potential error

is limited to potential jurisdictional defects, the voluntariness of Horner’s plea,

error that is not independent of and supports the judgment of guilt, and error

occurring after entry of the guilty plea. See Monreal v. State, 99 S.W.3d 615,

620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666–67 (Tex.

Crim. App. 2000).

                                        2
     We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v.

State, 206 S.W .3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                         PER CURIAM

PANEL: MEIER, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 21, 2009




                                     3